 


110 HRES 1003 IH: Amending the Rules of the House of Representatives to provide increased accountability and transparency in the Committee on Standards of Official Conduct.
U.S. House of Representatives
2008-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1003 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2008 
Mr. Smith of Texas (for himself, Mr. Boehner, Mr. Blunt, Mr. Putnam, Mr. McCotter, Ms. Granger, Mr. Carter, Mr. Cole of Oklahoma, Mr. Dreier, Mr. Cantor, Mr. Camp of Michigan, Mr. Hobson, and Mr. Tiahrt) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to provide increased accountability and transparency in the Committee on Standards of Official Conduct. 
 
 
1. Membership of the Committee on Standards of Official Conduct 
(a)In generalClause 5(a)(3)(A) of rule X of the Rules of the House of Representatives is amended to read as follows: 
 
(A) The Committee on Standards of Official Conduct shall be composed of ten members appointed jointly by the Speaker and the minority leader, three from the majority party and three from the minority party and four former Members who have not been registered lobbyists for a period of at least two years. The four former Members shall possess in such committee the same powers and privileges as the other members of the committee, except that only a current Member may serve as chairman.. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to the One Hundred Eleventh Congress and each succeeding Congress. 
2.Rotating chairmanship of Committee of Standards of Official ConductClause 5(a)(3) of rule X of the Rules of the House of Representatives is amended by adding at the end the following new subdivision: 
 
(D)In the One Hundred Eleventh Congress, the chairmanship of the Committee on Standards of Official Conduct shall be held by a member of the political party that is the majority party at the beginning of that Congress. The chairmanship in the next Congress shall be held by a member of the opposite political party and, with respect to succeeding Congresses, the chairmanship shall continue to alternate, Congress by Congress, between the two parties.. 
3.Receipt by the Inspector General of certain allegations of misconduct by Members, Delegates, the Resident Commissioner, officers, or employees of the HouseClause 6 of rule II of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(d)The Inspector General shall receive and promptly transmit (without any change) to the Committee on Standards of Official Conduct any written information submitted by any outside individual or organization of an alleged violation by a Member, Delegate, Resident Commissioner, officer, or employee of the House of the House of the Code of Official Conduct or a law, rule, regulation, or other standard of conduct applicable to the conduct of such Member, Delegate, Resident Commissioner, office, or employee in the performance of his duties or the discharge of his responsibilities. . 
4.Monthly public reports on investigative activities of the Committee on Standards of Official ConductClause 3(q) of rule XI of the rules of the House of Representatives is amended by striking and at the end of subparagraph (2), by striking the period and inserting ; and at the end of subparagraph (3), and by adding at the end the following new subparagraph: 
 
(4)each month the committee shall publish a public report on its investigative activities, including a list of each new allegation received since the preceding report, but without disclosing the name of any individual who is the subject of any allegation or its particulars, and each such report shall also include status updates on all pending matters not previously reported as resolved, using notations such as: awaiting investigation, under active investigation, dismissed—frivolous, dismissed—allegations determined to lack merit, subject of an active investigative subcommittee, action suspended—deferral to Justice Department, action suspended—internal committee disagreement, matter resolved publicly—see attached report, matters resolved privately (requires concurrence by at least 8 out of 10 members, referred to the Department of Justice (with or without recommendation).. 
5.Resolution of partisan impasses in the Committee of Standards of Official ConductClause 3(b) of rule XI of the Rules of the House of Representatives is amended by adding at the end the following new subparagraph: 
 
(8)Notwithstanding any other provision of this clause, not later than 30 calendar days after the chairman and the ranking minority member, an investigative subcommittee, an adjudicatory subcommittee, or the committee is unable to reach a consensus at any stage of an investigation respecting any alleged violation described in subparagraph (a)(2), the committee shall publicly disclose its inability to reach a resolution of the alleged violation. Not later than 60 calendar days after the end of any applicable 30-calendar day period, the committee shall forward the compliant and all accompanying documentation to the Department of Justice for its consideration if such impasse persists.. 
6.Public disclosure of whether a Member, Delegate, Resident Commissioner, officer or employee is under investigation by the Committee of Standards of Official ConductClause 3(b) of rule XI of the Rules of the House or Representatives (as amended by section 5) is amended by adding at the end the following new subparagraph: 
 
(9)Notwithstanding any other provision of this clause, not more than 30 calendar days after receipt of a written request from any Member, Delegate, Resident Commissioner, officer, or employee of the House inquiring whether he is under investigation by the committee, the committee shall publicly disclose whether that individual is or is not under investigation and, if such individual is under investigation, the current status of the investigation using the terminology set forth in its monthly reports on investigative activities.. 
7.Preservation of committee subpoena power Nothing in this resolution or in any amendment made by it shall be construed to alter the authority of the Committee on Standards of Official Conduct to authorize or issue a subpoena pursuant to rule XI of the Rules of the House of Representatives. 
 
